UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 LITMAN GREGORY FUNDS TRUST (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200-D, Orinda, California 94563 (Address of principal executive offices) (Zip code) Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 (Name and address of agent for service) Copies to: Mitchell Nichter, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Registrant’s telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Litman Gregory Masters Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 96.1% Consumer Discretionary: 16.3% Amazon.com, Inc. * $ Chico's FAS, Inc. Comcast Corp. - Class A DIRECTV * General Motors Co. * HSN, Inc. Interpublic Group of Companies,Inc. Lear Corp. LennarCorp. - Class A Liberty Interactive Corp. - Class A * Michael Kors Holdings Ltd. * Pirelli & C. SpA priceline.com,Inc. * Weight Watchers International, Inc. Consumer Staples: 1.9% Costco Wholesale Corp. Henkel AG & Co. KGaA Energy: 7.2% Baker Hughes, Inc. Canadian Natural Resources Ltd. Devon Energy Corp. National Oilwell Varco,Inc. Newfield Exploration Co. * Schlumberger Ltd. Finance: 20.2% Alleghany Corp. * American ExpressCo. American International Group, Inc. Bank of America Corp. Bank of New York Mellon Corp. 56 Berkshire Hathaway, Inc. - Class A * Berkshire Hathaway, Inc. - Class B * Blackstone Group L.P. (The) Capital One Financial Corp. CapitalSource,Inc. Fairfax Financial Holdings Ltd. JPMorgan Chase & Co. Loews Corp. Wells Fargo & Co. Health Care, Pharmaceuticals & Biotechnology: 9.1% Alexion Pharmaceuticals,Inc. * athenahealth, Inc. * Gilead Sciences,Inc. * Health Net, Inc. * Medtronic,Inc. Myriad Genetics, Inc. * NPS Pharmaceuticals, Inc. * Omnicare, Inc. Patterson Companies,Inc. Regeneron Pharmaceuticals, Inc. * Industrials: 8.6% 3M Co. Adecco S.A. Atlas Air Worldwide Holdings, Inc. * FedExCorp. Herman Miller, Inc. Hertz Global Holdings, Inc. * Louis XIII Holdings Ltd. Snap-on,Inc. Materials: 3.0% Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. Potash Corp. of Saskatchewan, Inc. Technology: 29.8% Accenture Plc - Class A Akamai Technologies, Inc. * Apple,Inc. ARM Holdings Plc - ADR Arrow Electronics,Inc. * ASML Holding N.V. Baidu, Inc. - ADR * Digimarc Corp. Facebook, Inc. - Class A * Global Eagle Entertainment, Inc. * Google,Inc. - Class A * IntelCorp. JDS Uniphase Corp. * Linx S.A. MercadoLibre, Inc. Molex, Inc. - Class A Oracle Corp. Peregrine Semiconductor Corp. * Polycom, Inc. * Salesforce.com, Inc. * Stratasys Ltd. * Symmetricom,Inc. * Tableau Software, Inc. - Class A * TE Connectivity Ltd. Visa, Inc. - Class A Workday, Inc. - Class A * TOTAL COMMON STOCKS (cost $264,536,117) Principal Amount Value SHORT-TERM INVESTMENTS: 3.6% REPURCHASE AGREEMENTS: 3.6% $ FICC, 0.010%, 09/30/2013, due 10/01/2013 [collateral: par value $13,050,000, U.S. Treasury Note, 0.250%, due 03/31/2015; value $13,050,000] (proceeds $12,777,000) $ TOTAL REPURCHASE AGREEMENTS (cost $12,777,000) TOTAL SHORT-TERM INVESTMENTS (cost $12,777,000) TOTAL INVESTMENTS IN SECURITIES (cost $277,313,117): 99.7% Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt. * Non-Income Producing Security. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Litman Gregory Masters Equity Fund The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices forsimilar securities, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). Fixed income securities including corporate, convertible and municipal bonds and notes, U.S. government agencies, U.S. Treasury obligations, sovereign issues, bank loans, convertible referred securities and non-U.S. bonds are normally valued on the basis of quotes obtained from brokers and dealers or independent pricing services or sources. Independent pricing services typically use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. The service providers’ internal models use inputs that are observable such as, among other things, issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads, default rates and quoted prices for similar assets. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricingmodels. The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporates deal collateral performance, as available. Mortgage and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of September 30, 2013. These assets are measured on a recurring basis. Equity Fund Description Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Total Equities Common Stocks $ $
